
	
		II
		111th CONGRESS
		1st Session
		S. 1384
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Cardin (for himself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide a senior housing facility plan option under the Medicare Advantage
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Senior Housing Plan Act
			 of 2009.
		2.Senior housing
			 facility plan option
			(a)In
			 generalSection 1859 of the Social Security Act (42 U.S.C.
			 1395w–28) is amended by adding at the end the following new subsection:
				
					(g)Special rules
				for senior housing facility plans
						(1)In
				generalIn the case of a Medicare Advantage senior housing
				facility plan described in paragraph (2), notwithstanding any other provision
				of this part to the contrary and in accordance with regulations of the
				Secretary, the service area of such plan may be limited to a senior housing
				facility in a geographic area.
						(2)Medicare
				Advantage senior housing facility plan describedFor purposes of
				this subsection, a Medicare Advantage senior housing facility plan is a
				Medicare Advantage plan that—
							(A)restricts
				enrollment of individuals under this part to individuals who—
								(i)reside in a
				continuing care retirement community (as defined in section 1852(l)(4)(B));
				or
								(ii)reside in a
				housing facility assisted under section 202 of the Housing Act of 1959 or
				supported under the low-income housing tax credit program (as provided under
				section 42 of the Internal Revenue Code of 1986) and qualify for assistance
				under section 8 of the United States Housing Act of 1937;
								(B)provides primary
				care services onsite and has a ratio of accessible providers to beneficiaries
				that the Secretary determines is adequate, taking into consideration the number
				of residents onsite, the health needs of those residents, and the accessibility
				of providers offsite;
							(C)provides
				transportation services for beneficiaries to providers outside of the
				facility;
							(D)makes meaningful
				use of health information technology (as defined in section 3000(5) of the
				Public Health Service Act (42 U.S.C. 300jj(5)); and
							(E)is offered by a
				Medicare Advantage organization that has offered at least 1 plan described in
				this paragraph for at least 1 year under a demonstration project established by
				the
				Secretary.
							.
			(b)Effective
			 dateThe amendment made by this section shall take effect on
			 January 1, 2010.
			
